Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 4 Feb 2022.
Claims 1, 2, and 5 were amended.
Claims 1-5 are currently pending and have been examined.

	
Response to Arguments
Regarding the rejection under 35 U.S.C. 112(b)
Applicant’s arguments filed 4 Feb 2022 with respect to the rejection of claims 1-5 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of Applicant’s amendments. The rejection of claims 1-5 has been withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims results in significantly more than a judicial exception. For the reasons set forth below, the rejection is maintained. 
Regarding the rejection under 35 U.S.C. 102
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that Gururajan discloses allocating vehicles based on Id. This is not persuasive. Paragraph [0072], to which Applicant cites to support the argument, states that “Prior to completion of the confirmed trip booking, the allocation system is configured to make a final assignment of a vehicle to the confirmed trip booking option.” It does so based on objective values. Objective values are first defined in paragraph [0070], again to which Applicant cites. Applicant asserts that these values fail to disclose “that the optimal vehicle is selected based on position information of the user device and position information of the driver device of the driver of the vehicle capable of picking up the user.” However, a violation of a passenger pickup time would necessarily require an assessment of the passenger’s location and the driver’s location, as would a change in vehicle distance travelled. Moreover, additional “objective values” are disclosed in paragraph [0148], which include “number of passengers/trip requests included in the itineraries, cost per passenger kilometer, total vehicle time, total vehicle kilometers, vehicle “in-transit” time, vehicle “in-transit” operating cost, aggregate vehicle utilization, aggregate vehicle kilometers divided by aggregate passenger kilometers, a metric of relative delay for a passenger, a metric of relative delay for multiple passengers, a metric of violation of passenger(s) targeted pickup time, a metric of violation of passenger(s) targeted arrive-before time,” the emphasized elements of which would rely on driver and passenger information. 
Moreover, paragraphs [0061], cited in the non-final action for this limitation, expressly contemplates using vehicle location to update the itinerary. Additionally, paragraph [0141] explicitly discloses that passenger locations and times are considered in evaluating an objective value. Paragraph [0098] discloses that “current location [and speed] of a vehicle implementing one of the itineraries… may be considered ‘status’ data,” and paragraph [0312] discloses that “status data” may be utilized in evaluating the objective value. Paragraphs [0082] and [0088] disclose receiving passenger and vehicle current location data, respectively, and paragraph [0087] discloses adjusting legs of an itinerary based on actual locations of vehicles. Therefore, for at least these reasons, Applicant’s arguments are not persuasive. 
Applicant next asserts that “Gururajan clearly does not teach or suggest” the fifth processing step, “and the office action does not assert otherwise.” This is not persuasive. The Action set forth references for how the claim is taught, which is an assertion to that effect. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “Scicluna fails to remedy the deficiencies of Gururajan.” Applicant’s remarks, p. 12. For the reasons set forth above, this is not persuasive. Additionally, Scicluna discloses that the system considers the current status of the vehicle in [0048], the current position of the vehicle and the pickup-address in [0102], in allocating a vehicle to a ride request. 
The rejection has been updated for further clarification below. This application may benefit from an interview. Examiner is willing to grant one after-final interview. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claim 1 recites a system, claims 2-4 recite a device, and claim 5 recites a method. These are statutory categories. 
Step 2A, prong 1: The claims recite first processing of, based on information received from a user, recognizing a desired boarding condition of the user including an estimated time zone of boarding a vehicle at the predetermined location; second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition; third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from a driver who drives the vehicle; fourth processing of adjusting, based on the required vehicle condition and the vehicle capable of picking up the user, a supply-demand balance between the user who desires to board at the predetermined location in the predetermined time zone and the vehicle capable of picking up the user; and fifth processing of, at a timing 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the user device, the driver device, and a control device. In claim 2 the additional elements are the control device, the processor, the user device, and the driver device. In claim 5 the additional elements are the processor, the user device, and the driver device. Applicant’s originally filed disclosure sets forth that the user and driver devices may be any of a “smartphone, a tablet terminal, a car navigation device mounted on the transportation vehicle, or the like.” Applicant’s originally filed specification, p. 4, l. 31-p. 5, l. 3. Therefore, these are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional commercial interactions or rules to be followed. Claim 3 recites that the processes of claim 2 are iterative. Claim 4 recites the types of boarding conditions that are considered, and that the optimal vehicle is selected based on those conditions. These both recite additional rules to be followed in furtherance of the commercial interaction of identifying a vehicle to provide a for-hire transportation, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0188608 to Gururajan et. al. (“Gururajan”).
Claim 1
Gururajan discloses the following elements:
A service provision system in which a user device of a user who desires to board a vehicle at a predetermined location, a driver device of a driver who drives a vehicle that allows the user to board, and a control device are connected via a network, wherein the control device is configured to execute: ([0027] method for booking ride share trips; [0084] allocation is based on matching itineraries between passenger and physical vehicles; [0061] rides may have fixed stop locations (which may include pickup times); [0193] system may include a microprocessor or microcontroller, or other processors; [0079]-[0081] passengers interface with the system via user device and network connection; [0085] drivers interface with the system via driver device and network connection; see also figs. 1 and 3)
first processing of, based on information received from the user device, recognizing a desired boarding condition of a user owning the user device, the desired boarding condition including an estimated time zone of boarding a vehicle at the predetermined location; ([0061] rides may have fixed stop locations (which may include pickup times); [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device)
second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition;
third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from the driver device; ([0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate an itinerary that defines route stop locations with different stop times; [0091] system considers vehicle capabilities in determining allocation; [0074] drivers access the system via driver communication devices)
fourth processing of adjusting, based on the required vehicle condition and the vehicle capable of picking up the user, a supply-demand balance between the user who desires to board at the predetermined location in the predetermined time zone and the vehicle capable of picking up the user; ([0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers; [0108] supply manager can add or remove vehicles into service based on itineraries; see also [0239]-[0243])
and fifth processing of, at a timing before the predetermined time zone is reached, specifying, based on position information of the user device and position information of the driver device of the driver of the vehicle capable of picking up the user, the user and the vehicle that are present in a predetermined region including the predetermined location from among the users and the vehicles capable of picking up the users that are recognized as a result of the fourth processing, selecting an optimal vehicle for the specified user from among the specified vehicles, and outputting a selection result to the user device and the driver device. ([0061] rides may have fixed stop locations (which may include pickup times); allocation system matches itineraries for drivers and passengers; drivers can dynamically generate and update an itinerary that defines route stop locations with different stop times based on a vehicle’s current location; [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device; [0072] allocation system makes a final assignment of a vehicle prior to completion of the confirmed trip booking based on objective values; system selects the optimal vehicle to fulfill the confirmed trip booking; system provides notification to a device linked to the vehicle to fulfill the confirmed trip booking option; [0141] evaluation of objective values considers passenger locations; [0098] current location [and speed] of a vehicle implementing one of the itineraries… may be considered ‘status’ data; [0312] status data may be utilized in evaluating the objective value; [0082] current passenger location is received; [0088] current vehicle location is received; [0087] legs of an itinerary may be adjusted based on actual locations of vehicles; [0148] objective values include number of passengers/trip requests included in the itineraries, cost per passenger kilometer, total vehicle time, total vehicle kilometers, vehicle “in-transit” time, vehicle “in-transit” operating cost, aggregate vehicle utilization, aggregate vehicle kilometers divided by aggregate passenger kilometers, a metric of relative delay for a passenger, a metric of relative delay for multiple passengers, a metric of violation of passenger(s) targeted 
Claim 2
Gururajan discloses the following elements:
A control device configured to match a user who desires to board a vehicle at a predetermined location with the vehicle, the control device comprising: ([0027] method for booking ride share trips; [0084] allocation is based on matching itineraries between passenger and physical vehicles; [0061] rides may have fixed stop locations (which may include pickup times); [0193] system may include a microprocessor or microcontroller, or other processors; [0079]-[0081] passengers interface with the system via user device and network connection; [0085] drivers interface with the system via driver device and network connection; see also figs. 1 and 3)
a processor, wherein the processor is configured to execute: ([0192]-[0193] processors configured to execute the allocation method)
first processing of, based on information received from the user device, recognizing a desired boarding condition of a user owning the user device, the desired boarding condition including an estimated time zone of boarding a vehicle at the predetermined location; ([0061] rides may have fixed stop locations (which may include pickup times); [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device)
second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition; ([0089] system collects current vehicle supply and occupancy data; [0092] suppliers may enter vehicle supply information for real-time and specific future dates and times; [0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers)
third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from the driver device; ([0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate an itinerary that defines route stop locations with different stop times; [0091] system considers vehicle capabilities in determining allocation; [0074] drivers access the system via driver communication devices)
fourth processing of adjusting, based on the required vehicle condition and the vehicle capable of picking up the user, a supply-demand balance between the user who desires to board at the predetermined location in the predetermined time zone and the vehicle capable of picking up the user; ([0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers; [0108] supply manager can add or remove vehicles into service based on itineraries; see also [0239]-[0243])
and fifth processing of, at a timing before the predetermined time zone is reached, specifying, based on position information of the user device and position information of the driver device of the driver of the vehicle capable of picking up the user, the user and the vehicle that are present in a predetermined region including the predetermined location from among the users and the vehicles capable of picking up the users that are recognized as a result of the fourth processing, selecting an optimal vehicle for the specified user from among the specified vehicles, and outputting a selection result to the user device and the driver device. ([0061] rides may have fixed stop locations (which may include pickup times); allocation system matches itineraries for drivers and passengers; drivers can dynamically generate and update an itinerary that defines route stop locations with different stop times based on a vehicle’s current location; [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device; [0072] allocation system makes a final assignment of a vehicle prior to completion of the confirmed trip booking based on objective values; system selects the optimal vehicle to fulfill the confirmed trip booking; system provides notification to a device 
Claim 5
Gururajan discloses the following elements:
A matching method that is for matching a user who desires to board a vehicle at a predetermined location with the vehicle and that is executed by a processor, the matching method comprising: ([0027] method for booking ride share trips; [0084] allocation is based on matching itineraries between passenger and physical vehicles; [0061] rides may have fixed stop locations (which may include pickup times); [0193] system may include a microprocessor or microcontroller, or other processors; [0079]-[0081] passengers interface with the system via user device and network connection; [0085] drivers interface with the system via driver device and network connection; see also figs. 1 and 3)
first processing of, based on information received from the user device, recognizing a desired boarding condition of a user owning the user device, the desired boarding condition including an estimated time zone of boarding a vehicle at the predetermined location; ([0061] rides may have fixed stop locations (which may include pickup times); [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device)
second processing of recognizing a required vehicle condition at the predetermined location for a predetermined time zone based on the desired boarding condition; ([0089] system collects current vehicle supply and occupancy data; [0092] suppliers may enter vehicle supply information for real-time and specific future dates and times; [0106] vehicle supply 
third processing of recognizing a vehicle capable of picking up the user at the predetermined location in the predetermined time zone based on the required vehicle condition and information received from the driver device; ([0061] allocation system matches itineraries for drivers and passengers; drivers can dynamically generate an itinerary that defines route stop locations with different stop times; [0091] system considers vehicle capabilities in determining allocation; [0074] drivers access the system via driver communication devices)
fourth processing of adjusting, based on the required vehicle condition and the vehicle capable of picking up the user, a supply-demand balance between the user who desires to board at the predetermined location in the predetermined time zone and the vehicle capable of picking up the user; ([0106] vehicle supply manager modules determines supply of vehicles required to service a given set of trip booking requests received from passengers; [0108] supply manager can add or remove vehicles into service based on itineraries; see also [0239]-[0243])
and fifth processing of, at a timing before the predetermined time zone is reached, specifying, based on position information of the user device and position information of the driver device of the driver of the vehicle capable of picking up the user, the user and the vehicle that are present in a predetermined region including the predetermined location from among the users and the vehicles capable of picking up the users that are recognized as a result of the fourth processing, selecting an optimal vehicle for the specified user from among the specified vehicles, and outputting a selection result to the user device and the driver device. ([0061] rides may have fixed stop locations (which may include pickup times); allocation system matches itineraries for drivers and passengers; drivers can dynamically generate and update an itinerary that defines route stop locations with different stop times based on a vehicle’s current location; [0073] user is presented with options for pick up locations and available times; [0076] system receives passenger travel times via user communication device; [0072] allocation system makes a final assignment of a vehicle prior to completion of the confirmed trip booking based on objective values; system selects the optimal vehicle to fulfill the confirmed trip booking; system provides notification to a device linked to the vehicle to fulfill the confirmed trip booking option; [0141] evaluation of objective values considers passenger locations; [0098] current location [and speed] of a vehicle implementing one of the itineraries… may be considered ‘status’ data; [0312] status data may be utilized in evaluating the objective value; [0082] current passenger location is received; [0088] current vehicle location is received; [0087] legs of an itinerary may be adjusted based on actual locations of vehicles; [0148] objective values include number of passengers/trip requests included in the itineraries, cost per passenger kilometer, total vehicle time, total vehicle kilometers, vehicle “in-transit” time, vehicle “in-transit” operating cost, aggregate vehicle utilization, aggregate vehicle kilometers divided by aggregate passenger  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0188608 to Gururajan et. al. (“Gururajan”) in view of U.S. Patent Publication No. 2016/0247096 to Scicluna et. al. (“Scicluna”).
Claim 3
Gururajan discloses the elements of claim 2, above. Gururajan also discloses that trip adding and removal may be repeated until all trips have been inserted into a ride-sharing itinerary ([0273]), and that the optimizer module may repeat successful matching for a specific set of dimensions in order to improve processing speed and responsiveness ([0348]). Gururajan does not explicitly disclose repeatedly executing the processes until the timing of the ride. However, Scicluna discloses:
wherein the processor repeatedly executes, until the timing, the first processing, the second processing, the third processing, and the fourth processing. ([0133] the vehicle allocation algorithm is repeated until a vehicle is allocated to the booking; the vehicle allocation is based on the timing of the booking)

Claim 4
Gururajan in view of Scicluna discloses the elements of claim 3, above. Gururajan also discloses: 
wherein the processor recognizes, as the desired boarding condition, at least one of a type of a vehicle, waiting time until the user is capable of boarding a vehicle, and a fee required for boarding a vehicle, and wherein, in the fifth processing, an optimal vehicle is selected for the specified user based on the desired boarding condition. ([0083] request may include request for vehicle type and features; [0126] available capacity may be based on trip price, pickup time, drop-off time, pickup and drop-off locations; [0069] parameters for booking may include a desired pickup time, a desired arrive before time, a pick up 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 20180283890 to Zhao et. al. discloses adjusting ride share elements based on current passenger and vehicle locations;
U.S. Patent Publication No. 20210090197 to Coleman discloses determining customer location and vehicle location to determine whether to reassign a vehicle to a particular customer’s ride request; and
U.S. Patent Publication No. 20200003568 to Kim discloses receiving a user boarding position change request and reallocating a vehicle accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628